In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered April 23, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by establishing that they were not negligent in their supervision of the injured plaintiff (see Eldridge v Long Beach City School Dist., 255 AD2d 548, 549; see also Zuckerman v City of New York, 49 NY2d 557). In opposition, the plaintiffs failed to raise a triable issue of fact regarding the supervision afforded by the defendants or the proximate cause of the accident. Specifically, the affidavit of the plaintiffs’ purported expert was insufficient in this regard (see Merson v Syosset Cent. School Dist., 286 AD2d 668; Kazlow v City of New York, 253 AD2d 411; Loewenthal v Catskill Funland, 237 AD2d 262, 263). Thus, the Supreme Court properly granted summary judgment to the defendants. S. Miller, J.P., Krausman, Goldstein and Rivera, JJ., concur.